Citation Nr: 1000493	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-31 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease and ischemic heart 
disease, claimed as secondary to in-service herbicide 
exposure.

2.  Entitlement to service connection for polyps of the lower 
intestine, claimed as secondary to in-service herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The first issue which was certified for appellate review was 
service connection for coronary artery disease.  As reflected 
on the title page of this decision, the Board has slightly 
recharacterized that issue to encompass all types of heart 
disease.  A claimant's identification of the benefit sought 
does not require any technical precision.  Ingram v. 
Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro 
se claimant who knows what symptoms he is experiencing and 
that are causing him disability, .... [and] it is the 
Secretary who knows the provisions of title 38 and can 
evaluate whether there is a potential under the law to 
compensate an averred disability based on a sympathetic 
reading of the material in a pro se submission.")  A 
claimant may satisfy this requirement by referring to a body 
part or system that is disabled or by describing symptoms of 
the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 
(2009); see also See Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009) (stating that, when determining the scope of a claim, 
the Board must consider "the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of that claim"); 38 C.F.R. § 3.159(c)(3).  
Thus, given the Veteran's description of his claim, the Board 
finds that recharacterization of the issue of entitlement to 
service connection for a heart disorder, to include coronary 
artery disease and ischemic heart disease, is most 
appropriate and results in no prejudice to the Veteran, as 
the claim is being remanded for additional development.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
heart disorder and polyps of the lower intestine, contending 
that his claimed disorders are related to in-service 
herbicide exposure. 

As an initial matter, in a June 2008 statement, the Veteran 
indicated that he was awarded entitlement to Social Security 
Administration (SSA) disability benefits effective August 
2002.  The Court has held that where there is notice the 
Veteran is receiving SSA disability benefits VA has a duty to 
acquire a copy of the decision granting such benefits and the 
supporting medical documents.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-3 (1992).  Although VA is not obligated to 
follow a determination made by SSA, these records may be 
relevant to the matters on appeal.

The Veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  38 C.F.R. §§ 3.307, 3.309 (2009); 38 U.S.C.A. § 1116 
(West 2002 & Supp. 2009).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

Exposure to Agent Orange is conceded in this case, as service 
personnel records show that the Veteran did serve in the 
Republic of Vietnam during active service.  In this case, the 
Board notes that coronary artery disease is not classified as 
one of the enumerated diseases associated with Agent Orange 
exposure under 38 C.F.R. § 3.309(e) (2009).

However, the Board notes that ischemic heart disease will be 
added to the list of diseases presumptively associated with 
exposure to certain herbicide agents.  Although the public 
announcement has been made, the amendment to 38 C.F.R. 
§ 3.309(e) will not become effective for several months.  The 
Veterans Benefits Administration issued a Fast Letter 
providing interim procedures for controlling such claims.  
VBA Fast Letter 09-50 (November 19, 2009).

Post-service VA examination reports dated in January 2006 and 
August 2007 as well as private treatment records detailed 
findings of coronary artery disease, cardiomegaly, status 
post myocardial infarction, mildly depressed global left 
ventricular function, left bundle branch block, hypertension, 
and hyperlipidemia. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Here, the Veteran has repeatedly 
contended that his claimed heart disorder is related to in-
service herbicide exposure.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  In light of the cumulative 
record discussed above, the AMC/RO should arrange for the 
Veteran to undergo an examination to determine the nature and 
etiology of his claimed heart disorder on appeal.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
heart disorder and polyps of the lower 
intestine for the period from April 1969 
to the present. 

After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder, 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's 
Social Security Administration disability 
determination with all associated medical 
records.

3.  Thereafter, the Veteran should be 
afforded a VA medical examination to 
determine the nature and etiology of his 
claimed heart disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
any diagnosed heart disorder is 
etiologically related to his period of 
active service, to include in-service 
herbicide exposure.  The examiner should 
also comment on the findings from the 
January 2006 and August 2007 VA 
examination reports and the lay evidence 
submitted by the Veteran.  The examiner 
should specifically state whether or not a 
diagnosis of ischemic heart disease is 
supported.  The examiner should also offer 
an opinion as to whether any current heart 
disorder was caused or aggravated by the 
Veteran's service-connected type II 
diabetes mellitus.  

4.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the supplemental 
statement of the case in December 2007.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


